Citation Nr: 1745792	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-35 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left wrist disability.

2.  Entitlement to a disability rating in excess of 10 percent for lumbar degenerative arthritis with intervertebral disc syndrome prior to May 4, 2015, and in excess of 20 percent from May 4, 2015.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1977 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2016, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Board finds that additional development is needed for both issues on appeal.  Specifically, new VA examinations are necessary to assess the current severity of the Veteran's service-connected left wrist and low back conditions.

The Veteran last underwent VA examinations for his wrist and back disabilities in May 2015.  During the November 2016 hearing, the Veteran testified that both conditions have gotten worse since the 2015 examinations.  

As to his left wrist, the Veteran indicated at the hearing that he experiences pain, weakness, and numbness in his wrist and rates his pain as a 10.  He indicated that he has burning, tingling, and itching in the palm of his hand and that his ability to grip or make a fist is very weak.  He also indicated that he has very limited movement in his wrist.    

As to his back, the Veteran indicated at the hearing that the pain in his back is constant.  He indicated that he has been having back issues for 25 years and that it has gotten increasingly worse over the years.  He indicated that he has received electro shock treatment for his back but that it did not help.  He also indicated that the pain goes down his legs and that his feet go numb as well.  He also indicated that he has problems bending, laying, and sitting.  

As the Veteran has indicated that his symptoms have worsened since his last VA examinations, the Board finds that new VA examinations are appropriate to assess the current severity of the Veteran's left wrist and low back disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

Additionally, since the Veteran's last VA examinations in 2015, the Court has held that, "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  As such, a new VA examination is also required in order to assess all current relevant rating criteria.  

Accordingly, the case is REMANDED for the following action:

1.  Have the Veteran identify any additional treatment records regarding his left wrist and back disabilities.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claims for increased ratings for his wrist and lumbar spine disability.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should inform the Veteran and his representative of such and request that they submit the outstanding evidence.

2.  After obtaining any additional records, schedule the Veteran for a VA examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected left wrist disability.  

For each examination requested in this remand, the claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner is asked to review all pertinent records associated with the claims file and any assertions made by the Veteran regarding his symptoms.  The examiner is advised that the Veteran is competent to attest to observable symptoms, such as pain.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The examiner must provide all information required for rating purposes.  

Specifically, the examiner is advised that it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  

Additionally, the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing and if possible, test the opposite undamaged joint as well.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected low back disability.  

The examiner must provide all information required for rating purposes.  Specifically, the examiner is advised that it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  

Additionally, the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4.  After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

